DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the tacking means” and attempts to further limit the tacking means. However it is unclear if a tacking means is required, as claim 3 merely recites a tacking means as an option and a tacking means is never actively required in the claims. It is recommended actively requiring a tacking means before further limiting the claim feature. 
The term “high heat” in claims 4 and 8 is a relative term which renders the claim indefinite. The term “high heat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of  
Claim 8 recites “the tacking means” and attempts to further limit the tacking means. However it is unclear if a tacking means is required, as claim 7 merely recites a tacking means as an option and a tacking means is never actively required in the claims. It is recommended actively requiring a tacking means before further limiting the claim feature. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticiapted by Byun et al. [US2003/0223030, “Byun”].
Byun discloses an accommodating device capable of accommodating a substrate stack, the device comprising: a receiving system (700) configured to receive the substrate stack and accommodate the received substrate stack only in a peripheral area of the substrate stack (Figure 45; paragraphs 0523-532).  

With respect to claims 3 and 4, Byun discloses an attaching unit configured to attach substrates to form the substrate stack, the attaching unit comprising a tacking means including a heat application means for attaching the substrates through application of high heat thereto (attaching using a sealing and heating the sealing in a thermo hardening furnace; paragraphs 0123, 0285, 0614).  
With respect to claim 5, Byun discloses a handling unit capable of handling a substrate stack, the handling unit comprising: an accommodating device (700) for accommodating the substrate stack, the accommodating device comprising a receiving system (700) configured to receive the substrate stack and accommodate the received substrate stack only in a peripheral area of the substrate stack (Figure 45; paragraphs 0523-532).  
With respect to claim 6, Byun discloses mechanical clamps (clamping means 700) configured to clamp sides of the substrate stack in the peripheral area of the substrate stack (Figure 45; paragraphs 0523-532).  
With respect to claims 7 and 8, Byun discloses an attaching unit configured to attach substrates to form the substrate stack, the attaching unit comprising a tacking means including a heat application means for attaching the substrates through application of high heat thereto (attaching using a sealing and heating the sealing in a thermo hardening furnace; paragraphs 0123, 0285, 0614).  
With respect to claim 9, Byun discloses the unit is a robot (paragraph 0600). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa [US2012/0318856] in view of Byun.
Hirakawa discloses an apparatus capable of aligning and bonding substrates, comprising: an alignment unit (31) (paragraph 0036; Figure 1); a bonding unit (block G2) (paragraph 0035, 0037; Figure 1); and a transfer area (D) between the alignment unit and the bonding unit, the transfer area configured to transfer the substrates from the alignment unit to the bonding unit (paragraph 0039; Figure 1). Hirakawa disclose a transfer area (D) including a handling unit (60) capable of handling a stack of substrates and comprising an accommodating device for accommodating the substrate stack, the accommodating device comprising a receiving system configured to receive the substrate stack and accommodate the received substrate stack. It’s unclear if the receiving system is capable of accommodating the stack only in a peripheral area of the stack. 
Byun discloses an accommodating device capable of accommodating a substrate stack, the device comprising: a receiving system (700) configured to receive the substrate stack and accommodate the received substrate stack only in a peripheral area of the substrate stack (Figure 45; paragraphs 0523-532).  It would have been 
With respect to claim 11, Hirakawa discloses at least one of the alignment unit (31), the transfer area (D), and the bonding unit (G2) is arranged independently therefrom (Figure 1). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa, Byun, and further in view of Maydan et al.  [US5882165].
Hirakawa as modified discloses an apparatus. Applicant is referred to paragraph 9 for a detailed discussion of Hirakawa as modified.  Hirakawa discloses a transfer area (D), but does not disclose the transfer area as a vacuum transfer area. 
Maydan discloses an apparatus. Maydan discloses a number of processing chambers (16, 18, 20 and 22) connected by a transfer chamber (14), wherein the transfer chamber is a vacuum transfer chamber (Figure 1; column 2, lines 38-45; column 4, lines 21-26; column 12, lines 4-22).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Hirakawa by making the transfer chamber a vacuum transfer chamber as taught by Maydan in order to allow for multiple processes to be conducted in different process chambers without breaking vacuum and risking contamination of the materials worked upon. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 7, 2021